Citation Nr: 0601249	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-33 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1974 to 
June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that the RO previously denied service 
connection for inadequate/immature personality in January 
1977.  The decision was not appealed and became final.  The 
RO did not consider a claim of entitlement to service 
connection for paranoid schizophrenia.  Accordingly, the 
Board finds that the current claim for service connection is 
best viewed as an original claim, rather than as a claim to 
reopen a prior final decision.  See, e.g., Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996).  The Board will therefore 
review the claim for service connection for paranoid 
schizophrenia on a de novo basis.


FINDING OF FACT

The veteran currently has paranoid schizophrenia and it is as 
least as likely as not related to his active military 
service.


CONCLUSION OF LAW

The veteran has paranoid schizophrenia that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his current psychiatric disorder, 
diagnosed as paranoid schizophrenia, is related to his period 
of service.

Service connection may be established on a direct basis for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also 38 C.F.R. § 3.102 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service medical records (SMRs) reflect no complaints or 
diagnoses of a psychiatric disorder upon the veteran's 
entrance into the military.  In April 1975, the veteran was 
referred to the Army Hospital in Nurnberg, Germany, for 
evaluation of bizarre behavior.  Consultation notes reveal 
that the veteran had difficulty adjusting to military life 
and interacting with other soldiers.  The veteran stated that 
he had "tormentors" and that he wanted to get a gun and 
kill them.  He beat his head against a wall and inflicted 
large scratches on his arm when he became extremely 
frustrated and angry towards these "tormentors."  The 
veteran told his commanding officer that he would kill half 
the people in his battery if he had a gun.  The commander 
restricted the veteran from having a weapon or driving a 
vehicle.  Upon discharge shortly thereafter, in a May 1975 
separation examination, the veteran was diagnosed with 
immature personality.

Post-service medical records reveal that, in October 1976, 
the veteran was admitted to the VA Hospital (VAH) in 
Prescott, Arizona, in order to "get straightened out" to 
acquire a good job.  Upon admission, the veteran was 
diagnosed with paranoid schizophrenia.  A discharge report 
from the Prescott VAH noted no abnormal psychological 
manifestations during his visit.  In 2002, the veteran sought 
treatment for psychosis, among other things, at the VA 
Outpatient Clinic (VAOC) in Bloomington, Indiana.  The 
psychosis was identified as paranoid schizophrenia in 
February 2003 and the veteran continues treatment for such at 
the Bloomington VAOC to the present.

A VA psychiatric examination was afforded the veteran in July 
2003.  Upon a complete review of the claims file and medical 
records, the examiner diagnosed the veteran with chronic 
paranoid schizophrenia.  When addressing the relation of the 
veteran's paranoid schizophrenia to his time in service, the 
examiner opined as follows:

I was asked to specifically comment on if it was 
at least as likely as not that the symptoms that 
the patient experienced in the service were an 
early manifestation of a psychotic disorder.  I 
would answer that this is indeed true as the 
patient describes symptoms having their onset 
slowly in the service.  He reports an initial 
stressor and then the later development of 
auditory hallucinations on a daily basis.  He 
seems to have developed a delusional system that 
has continued to the present day.  The symptoms 
have been relatively pervasive and have gone on 
consistently.  He does appear to be compliant 
with medications and that has helped avoid 
frequent inpatient hospitalizations.  He also 
appears to have an adequate support system in 
place.  However, the symptoms did have their 
onset in the third decade of life, which is quite 
common.  The symptoms are fairly classic for a 
psychotic disorder and the symptoms have remained 
pervasive.

The competent medical evidence shows that the veteran 
currently is diagnosed with paranoid schizophrenia.  It also 
shows that he experienced symptoms of paranoid schizophrenia 
during service.  The SMRs note instances of mental evaluation 
and psychotic tendencies, which the VA examiner determined 
are symptoms of the disorder.  Just sixteen months after the 
veteran was discharged from service, he was actually 
diagnosed with paranoid schizophrenia.  The fact that the 
diagnosis occurred after discharge from service does not 
preclude service connection.  See 38 C.F.R. § 3.303(d).  
(However, it cannot be presumed that the veteran is service 
connected, as the psychosis was not demonstrated within one 
year of the veteran's separation of service.  See 38 C.F.R. 
§§ 3.307, 3.309)

There is competent medical evidence indicating a medical 
nexus between the veteran's in-service symptoms and his 
current paranoid schizophrenia.  The VA examiner, in the July 
2003 examination report, traces the veteran's current 
paranoid schizophrenia back to his time in service.  The 
Board notes that the examiner's opinion may, in large 
measure, be based on the veteran's unsubstantiated history 
and his accounts regarding events in service.  Nevertheless, 
the examiner reviewed the claims file and did relate the 
disorder to service.  Significantly, the medical opinion is 
uncontradicted, as there is no other medical opinion of 
record attributing the veteran's current psychiatric 
disability to any other period.  In light of the foregoing, 
and with resolution of reasonable doubt in favor of the 
veteran, the Board finds that a grant of service connection 
is warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for paranoid schizophrenia is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


